Citation Nr: 0900652	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  02-19 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, § 1151, for degenerative disc disease of 
the cervical spine with radiculopathy.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
February 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 2002 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In June 2004, the veteran testified at a hearing before a 
Veterans Law Judge.  A copy of the transcript of that hearing 
is in the claims file.  The Veterans Law Judge who conducted 
the hearing has since left the Board.  The veteran was 
provided an opportunity to have another Board hearing.  
However, he indicated in July 2008 correspondence that he did 
not wish to appear at another hearing before the Board.

In a June 2006 decision, the Board denied the § 1151 claim on 
appeal.  The veteran appealed to he United States Court of 
Appeals for Veterans Claims (Court).  In June 2008, the Court 
vacated and remanded the case pursuant to a Joint Motion for 
Remand (Joint Motion) filed by the parties.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion noted that the 2006 Board decision 
erroneously cited to and adjudicated the claim according to 
the provisions of 38 C.F.R. § 3.358, which was applicable 
only to claims filed prior to October 1, 1997, instead of 
citing to 38 C.F.R. § 3.361, which applies to claims, as 
here, filed after October 1, 1997.  

Further, the Joint Motion found that the document relied upon 
by the Board in its 2006 decision does not satisfy the duty 
to notify as it also improperly referenced the criteria laid 
out in 38 C.F.R. § 3.358 and as the supplemental statements 
of the case did not properly readjudicate the § 1151 claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the appellant with a new VCAA 
notice letter concerning § 1151 benefits 
and specifically addresses the 
requirements of 38 C.F.R. § 3.361.

2.  After the completion of any action 
deemed appropriate in addition to that 
requested above, the appellant's claim 
should be readjudicated with consideration 
of 38 C.F.R. § 3.361.  If the benefit 
sought is denied, the appellant should be 
provided a supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

